Title: Cool Thoughts on the Present Situation of Our Public Affairs, 12 April 1764
From: Franklin, Benjamin
To: 


The Resolves of March 24 and the assemblymen’s immediate adjournment for seven weeks “in order to consult their Constituents” (above, pp. 123–33) brought forcefully to public attention the project for a formal appeal to the King to assume direct control of the government of Pennsylvania. A vigorous campaign for support of the scheme began almost at once, as did a similar campaign in opposition to it. Each side produced a series of articles and pamphlets in defense of its position and in attack upon its opponents’ writings. Franklin’s broadside Explanatory Remarks on the Assembly’s Resolves (above, pp. 134–44), five days after the adjournment, seems to have opened the debate on behalf of the anti-proprietary party. At about the same time, or very soon afterwards, an anonymous pamphlet generally attributed to Hugh Williamson, called The Plain Dealer, No. I, appeared in support of the existing system of government and in strong attack on the Quakers. It asserted, and undertook to show, that this faction was responsible for “almost all the contentions, and all the miseries under which we have so long struggled.” A reply soon followed in the form of An Address to the Freeholders and Inhabitants of the Province of Pennsylvania, attributed to Joseph Galloway. It pointed out that the Assembly had voted “upwards of £500,000” for defense during recent years, with a resulting annual tax on the inhabitants of 1s. 6d. per pound (7.5 percent) on the yearly value of their property; if there was a failure of defense, it was the fault of the governor, who had appointed the provincial military officers and had exercised general control of the actions of the troops.
Franklin re-entered the lists with his Cool Thoughts. This “Letter to a Friend in the Country” attempted both to explain the advantages Pennsylvania would attain by direct royal government and, more importantly perhaps, to convince doubters that the change would not deprive the inhabitants, especially those of non-Anglican religious affiliation, of any rights or privileges they already enjoyed under the existing system. To these ends Franklin cited the experiences of other colonies which had undergone somewhat similar changes from proprietary to royal government, and of Massachusetts, where the charter of 1691 had greatly increased the direct authority of the Crown.
Franklin’s party gave this pamphlet and Galloway’s Address wide circulation. Copies of Cool Thoughts were “thrown into the Houses of the several Inhabitants of the City” and both pamphlets “were distributed   gratis by thousands,” according to critics. Two further issues of The Plain Dealer undertook to respond. Plain Dealer, No. II, carrying a date line of May 7, 1764, probably written by someone other than Williamson, is a comparatively feeble effort, picking minor flaws in Franklin’s presentation and contributing little to the discussion of the primary questions in the dispute. Plain Dealer, No. III, dated May 12, certainly by the same author as No. I, is a much stronger piece. It presents a vigorous attack on the “Quaker Assemblymen” and other Quaker leaders, guardedly but unmistakably identifying individuals and castigating their actions, and it pointedly criticizes some of Franklin’s arguments and his attempts to draw historical parallels. In order to present as fairly as possible both sides of the dispute, so far as it had developed by the middle of May, footnotes at appropriate points in Franklin’s text will give the gist of the principal replies to his argument.
 
A Letter To A Friend In the Country.
Sir,
Philadelphia, April 12, 1764.
Your Apology was unnecessary. It will be no Trouble, but a Pleasure, if I can give you the Satisfaction you desire. I shall therefore immediately communicate to you my Motives for approving the Proposal of endeavouring to obtain a Royal Government, in Exchange for this of the Proprietaries; with such Answers to the Objections you mention, as, in my Opinion, fully obviate them.

I do not purpose entering into the Merits of the Disputes between the Proprietaries and the People: I only observe it as a Fact known to us all, that such Disputes there are, and that they have long subsisted, greatly to the Prejudice of the Province, clogging and embarrassing all the Wheels of Government, and exceedingly obstructing the publick Defence, and the Measures wisely concerted by our Gracious Sovereign, for the common Security of the Colonies. I may add it as another Fact, that we are all heartily tired of these Disputes.
It is very remarkable, that Disputes of the same Kind have arisen in ALL Proprietary Governments, and subsisted till their Dissolution; All were made unhappy by them, and found no Relief but in recurring finally to the immediate Government of the Crown. Pennsylvania and Maryland, are the only Two of the Kind remaining and both at this Instant agitated by the same Contentions between Proprietary Interest and Power, and Popular Liberty. Thro’ these Contentions the good People of that Province are rendered equally unhappy with our selves, and their Proprietary, perhaps, more so than our’s; for he has no Quakers in his Assembly to saddle with the Blame of those Contentions, nor can he justify himself with the Pretence, that turning to the Church has made his People his Enemies.
Pennsylvania had scarce been settled Twenty Years, when these Disputes began between the first Proprietor and the original Settlers; they continued, with some Intermissions, during his whole Life; his Widow took them up, and continued them after his Death. Her Sons resum’d them very early, 
   (a) See their Message to the Assembly, in which the Right of sitting on their own Adjournments is denied.
 and they still subsist. Mischievous and distressing as they have been found to both Proprietors and People, it does not appear that there is any Prospect of their being extinguish’d, till either the Proprietary Purse is unable to support them, or the Spirit of the People so broken, that they shall be willing to submit to any Thing, rather than continue them. The first is not very likely to happen, as that immense Estate goes on increasing.
Considering all Circumstances, I am at length inclin’d to think, that the Cause of these miserable Contentions is not to be sought for merely in the Depravity and Selfishness of human Minds. For tho’ it is not unlikely that in these, as well as in other Disputes, there are Faults on both Sides, every glowing Coal being apt to inflame its Opposite; yet I see no Reason to suppose that all Proprietary Rulers are worse Men than other Rulers, nor that all People in Proprietary Governments are worse People than those in other Governments. I suspect therefore, that the Cause is radical, interwoven in the Constitution, and so become of the very Nature, of Proprietary Governments; and will therefore produce its Effects, as long as such Governments continue. And, as some Physicians say, every Animal Body brings into the World among its original Stamina, the Seeds of that Disease that shall finally produce its Dissolution; so the Political Body of a Proprietary Government, contains those convulsive Principles that will at length destroy it.

I may not be Philosopher enough to develop those Principles, nor would this Letter afford me Room, if I had Abilities, for such a discussion. The Fact seems sufficient for our Purpose, and the Fact is notorious, that such Contentions have been in all Proprietary Governments, and have brought, or are now bringing, them all to a Conclusion. I will only mention one Particular common to them all. Proprietaries must have a Multitude of private Accounts and Dealings with almost all the People of their Provinces, either for Purchase-money or Quit-rents. Dealings often occasion Differences, and Differences produce mutual Opinions of Injustice. If Proprietaries do not insist on small Rights, they must on the Whole lose large Sums; and if they do insist on small Rights, they seem to descend, their Dignity suffers in the Opinion of the People, and with it the Respect necessary to keep up the Authority of Government. The People, who think themselves injured in Point of Property, are discontented with the Government, and grow turbulent; and the Proprietaries using their Powers of Government to procure for themselves what they think Justice in their Points of Property, renders those Powers odious. I suspect this has had no small Share in producing the Confusions incident to those Governments. They appear, however, to be, of all others, the most unhappy.
At present we are in a wretched Situation. The Government that ought to keep all in Order, is itself weak, and has scarce Authority enough to keep the common Peace. Mobs assemble and kill (we scarce dare say murder) Numbers of innocent People in cold Blood, who were under the Protection of the Government. Proclamations are issued to bring the Rioters to Justice. Those Proclamations are treated with the utmost Indignity and Contempt. Not a Magistrate dares wag a Finger towards discovering or apprehending the Delinquents, (we must not call them Murderers). They assemble again, and with Arms in their Hands, approach the Capital. The Government truckles, condescends to cajole them, and drops all Prosecution of their Crimes; whilst honest Citizens, threatened in their Lives and Fortunes, flie the Province, as having no Confidence in the Publick Protection. We are daily threatened with more of these Tumults; and the Government, which in its Distress call’d aloud on the sober Inhabitants to come with Arms to its Assistance, now sees those who afforded that Assistance daily libell’d, abus’d, and menac’d by its Partizans for so doing; whence it has little Reason to expect such Assistance on another Occasion: In this Situation, what is to be done? By what Means is that Harmony between the two Branches of Government to be obtain’d, without which the internal Peace of the Province can not be well secured? One Project is, to turn all Quakers out of the Assembly; or, by obtaining more Members for the Back Counties, to get a Majority in, who are not Quakers. This, perhaps, is not very difficult to do; and more Members for those Counties may, on other Accounts, be proper; but I much question if it would answer this End, as I see among the Members, that those who are not Quakers, and even those from the Back Counties, are as hearty and unanimous in opposing what they think Proprietary Injustice, as the Quakers themselves, if not more so. Religion has happily nothing to do with our present Differences, tho’ great Pains is taken to lug it into the Squabble. And even were the Quakers extirpated, I doubt whether the Proprietaries, while they pursue the same Measures, would be a Whit more at their Ease. Another Project is, to chuse none for Assembly-men but such as are Friends to the Proprietaries. The Number of Members is not so great, but that I believe this Scheme may be practicable, if you look for Representatives among Proprietary Officers and Dependants. Undoubtedly it would produce great Harmony between Governor and Assembly: But how would both of them agree with the People? Their Principles and Conduct must greatly change, if they would be elected a second Year. But that might be needless. Six Parts in Seven agreeing with the Governor, could make the House perpetual. This, however, would not probably establish Peace in the Province. The Quarrel the People now have with the Proprietaries, would then be with both the Proprietaries and Assembly. There seems to remain then but one Remedy for our Evils, a Remedy approved by Experience, and which has been tried with Success by other Provinces; I mean that of an immediate Royal Government, without the Intervention of Proprietary Powers, which, like unnecessary Springs and Movements in a Machine, are so apt to produce Disorder.
It is not to be expected that the Proposal of a Change like this, should meet with no Objections. Those you have mention’d to me concerning Liberty of Conscience and the Privileges of Dissenters, are, however, not difficult to answer; as they seem to arise merely from want of Information, or Acquaintance with the State of other Colonies, before and after such Changes had been made in their Government. Carolina and the Jerseys, were formerly Proprietary Governments, but now immediately under the Crown; and their Cases had many Circumstances similar to ours. Of the First we are told,
“There was a natural Infirmity in the Policy of their Charter, which was the Source of many of the Misfortunes of the Colony, without any Imputation on the noble Families concern’d. For the Grantees, [the Proprietors] being eight in Number, and not incorporated, and no Provision being made to conclude the whole Number by the Voices of the Majority, there could not be timely Measures always agreed on, which were proper or necessary for the good Government of the Plantation. In the mean Time the Inhabitants grew unruly and quarrelled about Religion and Politicks; and while there was a mere Anarchy among them, they were expos’d to the Attacks and Insults of their Spanish and Indian Neighbours, whom they had imprudently provok’d and injur’d; and as if they had conspir’d against the Growth of the Colony, they repealed their Laws for Liberty of Conscience, though the Majority of the People were Dissenters, and had resorted thither under the publick Faith for a compleat Indulgence, which they considered as Part of their Magna Charta. Within these four Years an End was put to their Sorrows; for about that Time, the Lords Proprietors and the Planters, (who had long been heartily tir’d of each other) were, by the Interposition of the Legislature, fairly divorced for ever, and the Property of the Whole vested in the Crown.”
   * New and accurate Account of Carolina, p. 14. Printed at London, 1733.
 And the above-mention’d injudicious and unjust Act, against the Privileges of Dissenters, was repeal’d by the King in Council.
Another Historian tells us, “Their intestine Distractions, and their foreign Wars, kept the Colony so low, that an Act of Parliament, if possible to prevent the last ruinous Consequences of these Divisions, put the Province under the immediate Care and Inspection of the Crown.”
   †Account of the British Settlements in America. Page 233 concerning Carolina.

And Governor Johnson, at his first meeting the Assembly there, after the Change, tells them, “His Majesty, out of his great Goodness and Fatherly Care of you, and at the earnest Request and Solicitation of your selves, has been graciously pleased, at a great Expence, to purchase seven Eights of the late Lords Proprietaries Charter, whereby you are become under his immediate Government; a Blessing and Security we have been long praying for, and solicitous of; the good Effects of which we daily experience by the Safety we enjoy, as well in our Trade, by the Protection of his Ships of War, as by Land, by an Independant Company maintain’d purely for our Safety and Encouragement. The taking off the Enumeration of Rice, is a peculiar Favour, &c.”
   ‡Historical Register, No. 63, for 1731.

By these Accounts we learn, that the People of that Province, far from losing by the Change, obtain’d internal Security and external Protection, both by Sea and Land; the Dissenters a Restoration and Establishment of their Privileges, which the Proprietary Government attempted to deprive them of; and the whole Province, Favours in point of Trade with respect to their grand Staple Commodity, which from that Time they were allowed to carry directly to foreign Ports, without being oblig’d, as before, to enter in England.

  With regard to the neighbouring Province of New-Jersey, we find, in a Representation from the Board of Trade to the Crown, dated Whitehall, Oct. 2, 1701, the following Account of it, viz. “That the Inhabitants in a Petition to his Majesty the last Year, complained of several Grievances they lay under by the Neglect or Mismanagement of the Proprietors of that Province, or their Agents; … unto which they also added, that during the whole Time the said Proprietors have govern’d, or pretended to govern, that Province, they have never taken care to preserve or defend the same from the Indians, or other Enemies, by sending or providing any Arms, Ammunition or Stores, as they ought to have done; and the said Inhabitants thereupon humbly prayed, his Majesty would be pleased to commissionate some fit Person, to be Governor over them. That it has been represented to us by several Letters, Memorials and other Papers, as well from the Inhabitants as Proprietors; that they are at present in Confusion and Anarchy, and that it is much to be apprehended, lest by the Heats of the Parties that are amongst them, they should fall into such Violences, as may endanger the Lives of many Persons; and destroy the Colony.”
   (b) Grants and Concessions, and original Constitutions of New-Jersey, printed at Philadelphia by W. Bradford. p. 606.


In Consequence of these Disorders, and Petitions from the People, the Proprietors were oblig’d to surrender that Government to the Crown; Queen Anne then reigning; who of all our Crowned Heads since the Revolution, was by far the least favourable to Dissenters; yet her Instructions to Lord Cornbury, her first Governor, were express and full in their Favour, viz. Instr. 51.”You are to permit a Liberty of Conscience to all Persons, (except Papists) so that they may be contented with a quiet and peaceable Enjoyment of the same, not giving Offence or Scandal to the Government.”
Instr. 52. “And whereas we have been informed that divers of our good Subjects inhabiting those Parts, do make a religious Scruple of Swearing, and by reason of their refusing to take an Oath in any Court of Justice and other Places, are or may be liable to many Inconveniencies, our Will and Pleasure is, that in Order to their Ease in what they conceive to be Matter of Conscience, so far as may be consistent with good Order and Government, you take Care that an Act be passed in the General Assembly of our said Province, to the like Effect as that passed here in the Seventh and Eighth Years of his late Majesty’s Reign, entitled, An Act that the solemn Affirmation and Declaration of the People called Quakers, shall be accepted instead of an Oath in the usual Form; and that the same be transmitted to us, and to our Commissioners for Trade and Plantations, as before directed.”
Instr. 53. “And whereas we have been farther informed, that in the Settlement of the Government of our said Province, it may so happen, that the Number of Inhabitants fitly qualified to serve in our Council, in the General Assembly, and in other Places of Trust and Profit there, will be but small; it is therefore our Will and Pleasure, that such of the said People called Quakers, as shall be found capable of any of those Places and Employments, and accordingly be elected or appointed to serve therein, may, upon their taking and signing the Declaration of Allegiance to us, in the Form used by the same People here in England, together with a solemn Declaration for the true Discharge of their respective Trusts, be admitted by you into any of the said Places or Employments &c. “
   (b) Grants and Concessions, &c. page 633.

And the same Privileges have been, and still are, fully enjoy’d in that Province by Dissenters of all Kinds; the Council, Assembly, and Magistracy, being fill’d with Episcopalians, Presbyterians and Quakers, promiscuously, without the least Distinction or Exclusion of any. We may farther remark, on the above Report of the Board of Trade, That the Defence of a Proprietary Province was originally look’d upon as the Duty of the Proprietaries, who receiv’d the Quit-rents, and had the Emoluments of Government; whence it was, that in former Wars, when Arms, Ammunition, Cannon, and Military Stores of all Kinds, have been sent by the Crown to all the Colonies under its immediate Government, whose Situation and Circumstances requir’d it; nothing of the Kind has been sent to Proprietary Governments. And to this Day, neither Pennsylvania nor Maryland have receiv’d any such Assistance from the Crown; nor did Carolina, till it became a King’s Government.
Massachusetts-Bay, in New-England, lost its Charter in the latter End of King Charles’s Reign, when the Charters of London, and all the Corporations in England, were seized. At the Revolution the Crown gave them a better Constitution, which they enjoy to this Day: No Advantages were taken against the Privileges of the People, tho’ then universally Dissenters. The same Privileges are enjoy’d by the Dissenters in New-Hampshire, which has been a Royal Government ever since 1679, when the Freeholders and Inhabitants petition’d to be taken under the immediate Protection of the Crown. Nor is there existing in any of the American Colonies, any Test imposed by Great-Britain, to exclude Dissenters from Offices. In some Colonies, indeed, where the Episcopalians and in others, the Dissenters, have been predominant, they have made partial Laws in favour of their respective Sects, and lay’d some Difficulties on the others; but those Laws have been, generally, on Complaint, repealed at home.
It is farther objected, you tell me, that if we have a Royal Government, we must have with it a Bishop, and a Spiritual Court, and must pay Tythes to support an Episcopal Clergy. A Bishop for America has been long talk’d of in England, and probably from the apparent Necessity of the Thing, will sooner or later be appointed; because a Voyage to England for Ordination is extreamly inconvenient and expensive to the young Clergy educated in America; and the Episcopal Churches and Clergy in these Colonies cannot so conveniently be governed and regulated by a Bishop residing in England, as by one residing among these committed to his Care. But this Event will happen neither sooner nor later for our being, or not being, under a Royal Government. And the Spiritual Court, if the Bishop should hold one, can have Authority only with his own People, if with them, since it is not likely that any Law of this Province will ever be made to submit the Inhabitants to it, or oblige them to pay Tithes; and without such Law, Tithes can no more be demanded here than they are in any other Colony; and there is not a single Instance of Tithes demanded or paid in any Part of America. A Maintenance has, indeed, been established in some Colonies, for the Episcopal Clergy; as in Virginia, a Royal Government; and in Maryland, a Proprietary Government: But this was done by Acts of their own, which they were not oblig’d to make if they did not chuse it.
That we shall have a standing Army to maintain, is another Bugbear rais’d to terrify us from endeavouring to obtain a King’s Government. It is very possible that the Crown may think it necessary to keep Troops in America henceforward, to maintain its Conquests, and defend the Colonies; and that the Parliament may establish some Revenue arising out of the American Trade to be apply’d towards supporting those Troops. It is possible too, that we may, after a few Years Experience, be generally very well satisfy’d with that Measure, from the steady Protection it will afford us against Foreign Enemies, and the Security of internal Peace among ourselves without the Expence or Trouble of a Militia. But assure yourself, my Friend, that whether we like it or not, our continuing under a Proprietary Government will not prevent it, nor our coming under a Royal Government promote and forward it, any more than they would prevent or procure Rain or Sunshine.
The other Objections you have communicated to me, are, that in case of a Change of Proprietary for Royal Government, our Judges and other Officers will be appointed and sent us from England, we must have a Legislative Council; our Assembly will lose the Right of Sitting on their own Adjournments; we shall lose the Right of chusing Sheriffs, and annual Assemblies, and of voting by Ballot. I shall not enter into the Question, whether Judges from England would probably be of Advantage or Disadvantage to our Law Proceedings. It is needless, as the Power of appointing them is given to the Governor here, by a Law that has receiv’d the Royal Assent, the Act for establishing Courts. The King’s Governor only comes in Place of a Proprietary Governor; he must (if the Change is made) take the Government as he finds it. He can alter nothing. The same Answer serves for all the subsequent Objections. A Legislative Council under proper Regulations might perhaps be an Amendment of our Constitution, but it cannot take Place without our Consent, as our Constitution is otherwise establish’d; nor can our Assembly lose the Right of Sitting on their own Adjournments; nor the People that of chusing Sheriffs, and annual Assemblies, or of Voting by Ballot. These Rights being all confirm’d by Acts of Assembly assented to by the Crown. I mean the Acts entitled An Act to ascertain the Number of Members of Assembly and to regulate the Elections; and An Act for Regulating the Elections of Sheriffs and Coroners; both past in the 4th of Queen Anne. I know it has been asserted, to intimidate us, that those Acts, so far from being approved by the Crown, were never presented. But I can assure you, from good Authority, that they, with forty-eight others (all pass’d at the same Time by Governor Evans,) were duly laid before the Queen in Council; who on the 28th of April 1709 referred the same to the Board of Trade. The Board on the 8th of September 1709, reported upon the said Fifty Acts, that they had considered the same, and had taken the Opinion of the Attorney General upon several of them in point of Law; and they represented against Six of them, as unfit to be continued in force; but as to the other forty-four, the Titles of which are given at large, and among them the two material Acts above mentioned, they had no Objection to the same. Whereupon there issued two Orders of the Queen in Council both dated at the Court at Windsor, the 24th of October 1709, one repealing the Six Laws objected to; and the other, approving the remaining Forty-four. This is a Fact that you may depend upon. There is therefore nothing now that can deprive us of those Privileges but an Act of Parliament; and we may rely on the united Justice of King, Lords, and Commons, that no such Act will ever pass, while we continue loyal and dutiful Subjects. An Act of Assembly, indeed may give them up; but I trust, urgent as they are for Admission, we shall never see Proprietary Friends enow in the House, to make that detestable Sacrifice.
In fine, it does not appear to me, that this Change of Government can possibly hurt us; and I see many Advantages that may flow from it. The expression, Change of Government, seems, indeed, to be too extensive; and is apt to give the Idea of a general and total Change of our Laws and Constitution. It is rather and only a Change of Governor, that is, instead of self-interested Proprietaries, a gracious King! His Majesty who has no Views but for the Good of the People will thenceforth appoint the Governor, who, unshackled by Proprietary Instructions, will be at Liberty to join with the Assembly in enacting wholesome Laws. At present, when the King requires Supplies of his faithful Subjects, and they are willing and desirous to grant them, the Proprietaries intervene and say, unless our private Interests in certain Particulars are served, Nothing Shall Be Done. This insolent Tribunitial VETO, has long encumbered all our Publick Affairs, and been productive of many Mischiefs. By the Measure proposed, not even the Proprietaries can justly complain of any Injury. The being oblig’d to fulfill a fair Contract is no Injury. The Crown will be under no Difficulty in compleating the old Contract made with their Father, as there needs no Application to Parliament for the necessary Sum, since half the Quit-Rents of the Lower Counties belongs to the King, and the many Years Arrears in the Proprietaries Hands, who are the Collectors, must vastly exceed what they have a Right to demand, or any Reason to expect.
   *In 1722 the Arrears then in their Hands were computed at £18,000 Sterling.

On the whole, I cannot but think, the more the Proposal is considered, of an humble Petition to the King, to take this Province under his Majesty’s immediate Protection and Government, the more unanimously we shall go into it. We are chiefly People of three Countries: British Spirits can no longer bear the Treatment they have received, nor will they put on the Chains prepared for them by a Fellow Subject. And the Irish and Germans have felt too severely the Oppressions of hard-hearted Landlords and arbitrary Princes, to wish to see, in the Proprietaries of Pennsylvania, both the one and the other united.
I am, with much Respect, Sir, Your most obedient humble Servant.
A.B.
